Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  the term “is” should be ‘are’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,11-27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being US Pat. No. 10,511,478 to Putnam et al. (hereinafter Putnam).
Per claim 1, Putnam discloses a processor-implemented method for calculation (see Figures; fig. 2:304-308…CPUs performs calculation for implementing method) comprising: accessing a plurality of clusters (fig. 2:204-208…plurality of server, each having an acceleration component (H) 218), thus any combination of servers can be considered a cluster; fig. 3…each sever has a cluster of CPUs, thus each server by itself can be considered a cluster) on a reconfigurable fabric (figs. 1, 5, 6…reconfigurable fabric of acceleration components H; col. 7:34-36…”Hardware acceleration plane 106 provides a reconfigurable fabric of acceleration components”) to implement a logical operation (figs. 13-5,17…”role” is implemented by acceleration components in servers, the “role” and combinations of “roles” are logical operations; fig. 17:1604 and col. 3:20-25…”the acceleration component is altered to provide the role by transitioning the acceleration component to execute the identified subset of instructions.  The roles at each acceleration component are linked to compose a graph that provides service acceleration in accordance with the specified model”; col. 18:62-col. 19:2…the service, provided by a collective implementation of plurality of roles, can also be construed as a logical operation…” Roles 1521A, 1522A, and 1523A are linked together to compose graph 1533. Graph 1533 provides service acceleration for a service, such as, for example, document ranking, encryption, compression, computer vision, speech translation, etc. The depicted arrangement of acceleration components 1501, 1502, and 1503 is logical”); 
provisioning two or more clusters from the plurality of clusters (figs. 15A-B:1501-1503; figs. 17A-B:1701-1703…multiple acceleration components associated with servers and CPUs (figs. 1-3) are provisioned, i.e., acceleration component 1501 is associated with one CPU cluster 304, while acceleration component 1502 is associated with a second CPU cluster 304) for implementation of a first agent (figs. 15:1533; fig. 17A:1733; fig. 17B:1753; fig. 16:1606…a specific graph is construed as an agent, as the graph “provides service acceleration in accordance with the specified model”, e.g., graph 1733 can be construed as a first agent) on the reconfigurable fabric (fig. 2:204-208…acceleration components used for the agent part of the reconfigurable fabric) wherein the first agent is comprised of an agent control unit (figs. 7; figs. 13:1302; figs. 14:1402; col. 16:40-41…each acceleration component in graph/agent has programmable circuitry 1302, construed as an agent control unit; col. 16:51-58…”Framework 1304 provides a (e.g., somewhat generalized) execution environment capable of executing any of roles 1306, 1307, 1308. That is, circuitry 1302 is essential programmed to handle execution of any of roles 1306, 1307, 1308”) and an agent kernel (figs. 13:1306-1308; fig. 14d:1406-1408; fig. 15A:1521A-1523A; fig. 15B:1521B-1523B; fig. 17A:1721A-1723A; fig. 17B:1721B-1723B; col. 5:13-19…each acceleration has a role, construed as a kernel, that can be programmable assigned to each acceleration component to implement a specific function, “a "role" is defined as functionality provided by an acceleration component to a group of interoperating acceleration components used to accelerate a service”; col. 3:20-25…”the acceleration component is altered to provide the role by transitioning the acceleration component to execute the identified subset of instructions”);  
executing, on the two or more clusters of the reconfigurable fabric, the logical operation using the first agent (fig. 15A…graph/agent 1533 executed on reconfigurable fabric (fig. 1) uses acceleration components 1501-1503 to implement service; col. 18:62-col. 19:2…”Roles 1521A, 1522A, and 1523A are linked together to compose graph 1533. Graph 1533 provides service acceleration for a service, such as, for example, document ranking, encryption, compression, computer vision, speech translation, etc. The depicted arrangement of acceleration components 1501, 1502, and 1503 is logical”); and 
removing the agent kernel from the reconfigurable fabric while leaving the agent control unit resident on the reconfigurable fabric (figs. 13D-E…role/kernel 1307 is removed from acceleration component circuitry 1302 corresponding to specific part of reconfigurable fabric, and replaced with another role/kernel 1306, while circuitry/framework 1302/1304, e.g., agent control unit, is still resident on that specific part of reconfigurable fabric; figs. 17A-B…roles/kernels 1721A,1722A,1723A are removed while agent control unit 1711-1713 remains).
Per claim 2, Putnam discloses claim 1, further disclosing using the agent control unit to buffer data incoming to the first agent (fig. 7:714-716 and fig. 13A…acceleration component circuitry 1302 contains buffers for incoming data).
Per claim 3, Putnam discloses claim 1, further disclosing a second agent provides the data incoming to the first agent (figs. 15A-B and col. 19:18-32…graph/agent 1533 can interoperate, e.g., send/receive data with other graphs /agents, such as a second graph agent: “Graph 1533 can interoperate with other portions of service functionality composed from other groups of interoperating acceleration components and/or provided by one or more host components. For example, for a document ranking service, acceleration for document feature extraction can be composed from one group of interoperating acceleration components, acceleration for free form expression calculations can be composed from another group of interoperating acceleration components, and acceleration for scoring calculations can be composed from a further group of interoperating acceleration components”…so document feature extraction can be one graph/agent, free form expression calculations can be a second graph/agent, scoring calculations can be a third graph agent, etc.).
Per claim 4, Putnam discloses claim 3, further disclosing removing a portion of the second agent (figs. 13D-E…in a second graph/agent, role/kernel 1307 can be removed from acceleration component circuitry 1302 and replaced with another role/kernel 1306)
Per claim 5, Putnam discloses claim 1, further disclosing using the agent control unit to provide data to logic downstream from the first agent (figs. 15A-B and col. 19:18-32…graph/agent 1533 can interoperate, e.g., send/receive data with other graphs /agents, such as a second graph agent…thus, circuitry/framework 1513 of first graph/agent 1533 can provide data downstream to second graph/agent’s circuitry 1511: “Graph 1533 can interoperate with other portions of service functionality composed from other groups of interoperating acceleration components…”).
Per claim 6, Putnam discloses claim 5, further disclosing a third agent is included in the logic downstream from the first agent (col. 19:18-32…graph/agent 1533 can interoperate, e.g., send/receive data with multiple other graphs /agents, such as a second and a third graph agent: “Graph 1533 can interoperate with other portions of service functionality composed from other groups of interoperating acceleration components and/or provided by one or more host components. For example, for a document ranking service, acceleration for document feature extraction can be composed from one group of interoperating acceleration components, acceleration for free form expression calculations can be composed from another group of interoperating acceleration components, and acceleration for scoring calculations can be composed from a further group of interoperating acceleration components”…so document feature extraction can be one graph/agent, free form expression calculations can be a second graph/agent, scoring calculations can be a third graph agent, etc.).
Per claim 7, Putnam discloses claim 6, further disclosing removing a portion of the third agent (figs. 13D-E…in a third graph/agent, role/kernel 1307 can be removed from acceleration component circuitry 1302 and replaced with another role/kernel 1306).
Per claim 8, Putnam discloses claim 1, further disclosing the agent control unit maintains data structures within the reconfigurable fabric (figs. 14:1404A-F, col. 4:5-11 and col. 17:32-40…instruction blocks for roles are data structures).
Per claim 11, Putnam discloses claim 1, further disclosing the reconfigurable fabric comprises a plurality of circular buffers (fig. 7:734 and col. 13:12-14…each acceleration component has a circular buffer).
Per claim 12, Putnam discloses claim 11, further disclosing wherein the plurality of circular buffers is statically scheduled (col. 13:12-14…circular buffer scheduled/programmed for “storing information regarding operations performed by the router 728, transport component 730, and 3-port switch 732.  For example the information may include data about a packet’s origin and destination IP addresses, host-specific data, time-stamps, etc.”).
Per claim 13, Putnam discloses claim 1, further disclosing having the agent control unit resident after the agent kernel is removed comprises having the agent partially resident (fig. 13B…example of agent being partially resident when circuitry 1302, e.g., the agent control unit, does not have a role assigned/programmed therein; fig. 13D-13E…another example of agent being partially resident when circuitry 1302 is transitioning to an assigned/programmed role 1306, while still currently has another role 1307 resident, wherein after role 1307 is removed, agent becomes partially resident).
Per claim 14, Putnam discloses claim 1, further disclosing having the agent control unit and the agent kernel resident comprises having the agent fully resident (fig. 13E; fig. 14C,14E; fig. 15B and fig. 17B…when roles/kernels are established and agent/graph not transition, the agent/graph construed as fully resident).
Per claim 15, Putnam discloses claim 1, further disclosing removing the agent control unit from the reconfigurable fabric (fig. 12:1208 and col. 16:22-29…accelerations components, each component having circuitry 1302, can be removed entirely in response to failure detection; fig. 17B and col. 21:47-51…removing acceleration components when buffer empty can be further construed as circuitry/framework 1302: ”when buffer 1762 is empty…the service manager can instruct components 1701, 1702, and 1703 to switch from graph 1753 to graph 1733 or to some other graph”).
Per claim 16, Putnam discloses claim 15, further disclosing the removing the agent control unit resident as well as having the agent kernel removed comprises having the agent fully vacant (fig. 12:1208 and col. 16:22-29…accelerations components, each having circuitry 1302 and corresponding assigned roles, can be removed entirely in response to failure detection, thus when a graph/agent is comprised of detected failed accelerations components, the acceleration components are removed leaving a graph/agent fully vacant).
Per claim 17, Putnam discloses claim 15, further disclosing the removing the agent control unit only occurs once output buffers (fig. 9:914,916…output buffers) from the first agent are empty (fig. 17B and col. 21:47-51…removing acceleration components when buffer empty can be further construed as circuitry/framework 1302: ”when buffer 1762 is empty…the service manager can instruct components 1701, 1702, and 1703 to switch from graph 1753 to graph 1733 or to some other graph”).
Per claim 18, Putnam discloses claim 17, further disclosing the removing the agent control unit only occurs once input buffers (fig. 9:908,910…input buffers) to the first agent are empty (fig. 17B and col. 21:47-51…removing acceleration components when buffer empty can be further construed as circuitry/framework 1302: ”when buffer 1762 is empty…the service manager can instruct components 1701, 1702, and 1703 to switch from graph 1753 to graph 1733 or to some other graph”).
Per claim 19, Putnam discloses claim 18, further disclosing the input buffers and the output buffers comprise FIFOs (fig. 7:714,716…buffers can be FIFOs).
Per claim 20, Putnam discloses claim 1, further disclosing the first agent is part of a data flow graph implemented with the reconfigurable fabric (figs. 15:1533; fig. 17A:1733; fig. 17B:1753; fig. 16:1606…agent is a graph).
Per claim 21, Putnam discloses claim 20, further disclosing the data flow graph is larger than the reconfigurable fabric is configurable for in a single loading (fig. 13A:1311 and col. 17:8-17…image file can be loaded only one single time, that contains a plurality of fully configurable roles saving significant reconfiguration time from having to load a another new image file; col. 4:45-67… graphs that may not have initially have sufficient compute to be executed, can be implemented by adding more computing resources in the cloud computing environment, thus expanding the reconfigurable fabric).
Per claim 22, Putnam discloses claim 21, further disclosing loading a further agent using space vacated by the removing the agent kernel (figs. 17A-B…further graph/agent 1753 is loaded using space/roles vacated by removal of roles/kernels 1721A, 1722A and 1723A from previous graph/agent 1733).
Per claim 23, Putnam discloses claim 22, further disclosing the further agent is part of the data flow graph (fig. 17B…graph/agent 1753 is a graph).
Per claim 24, Putnam discloses claim 20, further disclosing the removing the agent kernel is part of swapping out a subgraph that is part of the data flow graph (figs. 17A-B…graphs 1733 and 1753 comprise subsets of roles 1721-1723, these subsets being construed as subgraphs, thus for example when role 1721A is removed and replaced with 1721B, that is swapping out a subgraph).
Per claim 25, Putnam discloses claim 24, further disclosing restoring the subgraph into the reconfigurable fabric (figs. 17A-17B…after transitioning from graph 1733 to 1753, the subgraphs within the graphs are construed to be restored/reestablished; fig. 12:1208 and col. 16:22-29…accelerations components that the subgraphs reside on can be removed entirely in response to failure detection and replaced/substituted with another acceleration component, thereby restoring the subgraph in reconfigurable fabric).
Per claim 26, Putnam discloses claim 25, further disclosing the restoring places the subgraph into a different location in the reconfigurable fabric than previously occupied by the subgraph prior to the swapping out of the subgraph (fig. 12:1208 and col. 16:22-29…accelerations components that the subgraphs reside on can be removed entirely in one location of the reconfigurable fabric of fig. 1, in response to failure detection, and replaced/substituted with another acceleration component from a different location of the reconfigurable fabric of fig. 1, and the a swapped out with another subgraph/role such as in figs. 17A-B can be subsequently performed).
Claim 27 is substantially similar to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Putnam discloses a computer program product implementing the method (col. 24:5-15).
Claim 29 is substantially similar to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALAN CHEN/Primary Examiner, Art Unit 2125